ALTIMARI, Circuit Judge,
concurring:
I concur in affirming the district judge’s denial of appellants’ attorneys’ fee applications but write separately because the majority has adopted an incomplete analysis of this issue.
This Court previously affirmed the district court’s dismissal of the underlying action for which attorneys’ fees are now sought. We stated:
Once [the district court] dismisses [the United States] proceedings on grounds of forum non conveniens it ceases to have any further jurisdiction over the mat-ter_ The concept of shared jurisdictions is both illusory and unrealistic. The parties cannot simultaneously submit to both jurisdictions the resolution of the pre-trial and trial issues when there is only one consolidated case pending in one court.
In re Union Carbide Corp. Gas Plant Disaster at Bhopal, 809 F.2d 195, 205 (2d Cir.), cert. denied, 484 U.S. 871, 108 S.Ct. 199, 98 L.Ed.2d 150 (1987). In contrast, the majority now presumes that the district court has jurisdiction and affirms on the basis that it would be an abuse of discretion for the district court to entertain the fee applications where the applicants have made no attempt to move against the fund in India. In my view, the majority opinion fails to properly adhere to our earlier pronouncement that, following the forum non conveniens dismissal, the district court “cease[d] to have any further jurisdiction over the matter.” Id.
The cases cited in the majority opinion to support the ancillary jurisdiction over appellants’ fee applications are unpersuasive. See, e.g., Cluett, Peabody & Co. v. CPC Acquisition Co., 863 F.2d 251, 256 (2d Cir.1988); United States v. Ford, 650 F.2d 1141, 1143-44 (9th Cir.1981), cert. denied, 455 U.S. 942, 102 S.Ct. 1437, 71 L.Ed.2d 654 (1982); Reiser v. Del Monte Properties Co., 605 F.2d 1135, 1140 (9th Cir.1979); Grimes v. Chrysler Motors Corp., 565 F.2d 841, 843-44 (2d Cir.1977) (per curiam); Schmidt v. Zazzara, 544 F.2d 412, 414 (9th Cir.1976); Application of Kamerman, 278 F.2d 411, 412-13 & n. 1 (2d Cir.1960). These cases establish a general jurisdictional rule permitting the consideration of attorneys’ fee applications after an action is no longer pending. Cf. Barr Laboratories, Inc. v. Abbott Laboratories, 867 F.2d 743, 749 (2d Cir.1989) (Altimari, J, concurring). *69However, there is a fundamental difference between the present case and those cases in which a fee application is made following a voluntary discontinuance or a dismissal for mootness. The majority opinion permits consideration of attorneys’ fee applications after a forum non conveniens dismissal which was conditioned on the acceptance of jurisdiction by a foreign court — a condition which was satisfied. Cf. Mokhiber ex rel. Ford Motor Co. v. Cohn, 783 F.2d 26, 28 (2d Cir.1986) (per curiam) (“[T]he establishment of conditions [to a forum non conveniens dismissal] has been deemed by one [New York] court to signify that a court retains jurisdiction until the matter is transferred to the other forum.”) (emphasis added) (citing Tomaszewski v. Cleveland, 103 Misc.2d 355, 425 N.Y.S.2d 966 (Sup.Ct.1980), aff'd, 81 A.D.2d 1018, 440 N.Y.S.2d 142 (4th Dep’t 1981), rev’d on other grounds, 55 N.Y.2d 852, 432 N.E.2d 601, 447 N.Y.S.2d 707 (1982)); see also Epstein v. Sirivejkul, 64 A.D.2d 216, 409 N.Y.S.2d 438, 439-40 (3d Dep’t 1978), aff'd, 48 N.Y.2d 738, 397 N.E.2d 1326, 422 N.Y.S.2d 658 (1979). Exercising ancillary jurisdiction after a foreign court has accepted jurisdiction over the matter creates the potential for the “shared jurisdiction[ ]” we deemed “illusory and unrealistic” in our prior decision. In re Union Carbide, 809 F.2d at 205. I believe this potential should be avoided.
Consequently, I would affirm the district court’s dismissal of appellants’ attorneys’ fee applications for lack of subject matter jurisdiction.